DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.
Regarding the cited Schulhauser reference, Applicant argues:
“Even if the examiner were to have noticed that the difference between aortic pressure and left ventricle pressure appears to be smaller in FIG. 1 near where the aortic valve opens or closes, or near where the mitral valve opens or closes, that is not an observation made by Schulhauser. Instead, it would have been an observation made by the examiner improperly distorted by hindsight bias formed from the disclosure of the instant application. “A factfinder should be aware, of course, of the distortion caused by ex post reasoning.” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742 (2007). 
The Examiner respectfully disagrees. The figure of Schulhauser clearly discloses the known correlation of aortic pressure, ventricular pressure and hearts sounds to aortic valve open and closed states. While Schulhauser might not describe in words this correlation, the correlation is nonetheless present and is not solely an observation made by the Examiner or information gleaned from impermissible hindsight as argued. Instead, this type of diagram disclosed by Schulhauser is well-known in the art as Wigger’s Diagram (see Mitchell et al. “Expanding application of the Wiggers diagram to teach cardiovascular physiology”, see Abstract and The Wiggers Diagram section, Fig. 1.) Mitchell discloses Wigger’s Diagram has been a foundational tool in teaching Cardiac mechanics for over 90 years. See also Aristokleous, “Effects of Posture Change on the Geometry and Hemodynamics of the Human Carotid Bifurcation”, Fig. 5, reproduced below:

    PNG
    media_image1.png
    607
    850
    media_image1.png
    Greyscale


Additionally, McIntyre (PGPUB 2003/0153837) in view of Poliac et al. (2003/0216653) provide written descriptions explaining in detail how the mechanics disclosed in Wigger’s Diagram work. Specifically, McIntyre discloses in par. [0031] states 
“The upstroke interval ends when, as the left ventricle continues to contract, the pressure developed within the left ventricle exceeds the pressure in the aorta. This change in the sign of the pressure difference opens the aortic valve, thereby ending the upstroke interval and beginning the pump interval.”


And Poliac discloses the process of identifying open and closed aortic valve states based on differences between ventricular pressure and aortic pressure is well-known and well-established in the art. Specifically, Poliac discloses “As left ventricular pressure rises above the aortic pressure, the aortic valve opens, which is a silent event.” and “As the ventricle begins to relax and its pressure falls below that of the aorta, the aortic valve closes, contributing to the second heart sound.” The pressure differentials between the ventricle and the aorta that lead to aortic valve openings and closures is known. (See also par. [0019-0020] and Fig. 3 of Poliac ).
As can be seen in these references above, the correlation between ventricular pressure, aortic pressure and aortic valve state is no merely an observation made by the Examiner or an observation rooted in impermissible hindsight but is instead a well-known, well-established and well-understood correlation known in the art.
The remainder of the claims deal with training a classifier using the claimed data set, which again is a known data set as established by Wiggers Diagram. Training a classifier on known data with known inputs and outputs is the basic definition of a supervised learning algorithm, which is well-known in the art, as previously argued by Applicant and as illustrated by Hu et al. “Intelligent Sensor Networks”, see pp. 3-7.
Therefore, Applicant’s claimed invention of training a supervised learning algorithm with known data in order to replace human thinking with an automated process is not patentable over the prior art of record, see rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 states “classifying the valve state…based on the signal characteristic”. There is lack of antecedent support for this limitation due to the deletion of the term “signal characteristic” from Claim 4.
Claim 20 requires the one or more sensors be configured to “detect an axial displacement of a rotating member of a blood pump as a signal indicative of the pressure difference.” The use of “a signal indicative of the pressure difference” implies this signal is different from “a signal proportional to the pressure difference” recited in Claim 4. As such, it is unclear how the signal of Claim 20 is used in Claim 4 as the claims never incorporate the signal of Claim 20 into the data derivation and classifier training of Claim 4. Additionally, Claim 4 states the one or more sensors measure a plurality of heartbeat time-series signals. The axial displacement sensors of Claim 20 are not sensors that measure heartbeat time-series signals and instead measure 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-13, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) deriving signal characteristics form a group of signals and training a classifier based on the signal characteristics. 
The limitation of deriving at least one signal characteristic from a time-series signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. These steps can be mental calculations/decisions made with respect to a printout of data having a representation of a time-series signal printed thereon. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, then it falls within the “Mental Process” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the additionally claimed element of measuring heartbeat time signals using sensors amounts to insignificant pre-solution activity.



    PNG
    media_image1.png
    607
    850
    media_image1.png
    Greyscale



Particularly, this diagram relates ventricular and aortic pressures to aortic valve opening and closures to the extent that a person could view this diagram and determine the point at which the aortic valve is open or closed simply by observing a graph indicative of ventricular and aortic pressures. Additionally, the process of training a neural network is widely known and established in the field of neural networks, as noted at length with respect to the previous discussion of 35 USC 112(a) (see interview summary mailed 02/11/2021 and Applicant’s response on pages8-9, filed 02/17/2021). Specifically, the process of training a neural network with known data sets is the definition of a supervised learning algorithm (see Hu et al. “Intelligent Sensor Networks”, 
In summary, the deriving of data sets from a printout or screen of measured data sets, such as that set forth in Wiggers Diagram, and making a determination of aortic valve open and closed states can be a mental process performed by a user. One skilled in the art could reasonably look at Wiggers Diagram and determine from the relationship of ventricular and aortic pressure plotted thereon, a state of the aortic valve. A complex calculation is not required and instead, such a correlation has been well-known and established in the art for over 90 years. Additionally, the use of sensors to detect cardiac data is insignificant pre-solution activity and the additional process of training a neural network on known inputs and outputs is well-understood, routine and conventional as this si the standard definition for supervised machine learning. Therefore, there is nothing in the claim adding significantly more than the abstract idea itself.
To overcome this rejection, the Examiner suggests incorporating the trained machine learning algorithm into a blood pump control system and/or method for controlling a blood pump as the title of the application suggests.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (PGPUB 2003/0153837) in view of Poliac et al. (2003/0216653), further in view of in view of Mitchell,  “The Discipline of Machine Learning”, and Hu et al. “Intelligent Sensor Networks”.
Regarding Claims 4 and 10, McIntyre discloses the process of identifying open and closed aortic valve states based on differences between ventricular pressure and aortic pressure is well-known and well-established in the art. Specifically, McIntyre describes this process in relation to Fig. 3 in which the relative pressures of the ventricle and aorta are discussed as the mechanism for opening the aortic valve. Specifically, par. [0031] states 
“The upstroke interval ends when, as the left ventricle continues to contract, the pressure developed within the left ventricle exceeds the pressure in the aorta. This change in the 
Likewise, the mechanism behind the closure of the aortic valve is known. Particularly, Fig. 3 clearly indicates that the aortic valve opens when the left ventricular pressure meets and then exceeds the aortic valve pressure. While this is an observation made via the Figure and not explicitly described in the specification, Poliac discloses the process of identifying closed aortic valve states based on differences between ventricular pressure and aortic pressure is well-known and well-established in the art. Specifically, Poliac discloses “As the ventricle begins to relax and its pressure falls below that of the aorta, the aortic valve closes, contributing to the second heart sound.” The pressure differentials between the ventricle and the aorta that lead to aortic valve openings and closures is known. (See also par. [0019-0020] and Fig. 3). McIntyre and Poliac differ from the claimed invention in that Applicant is relying on machine-learning to predict valve states rather than a decision making process from a human. 
However, as noted by Applicant with respect to the arguments previously presented regarding the 35 USC 112 rejections, the use of machine-learning to train data and predict outcomes is well-known and not new to the art. Additionally, the Examiner notes using machine learning to replace human decision making using known data and outcomes is a well-known and widely practiced concept. 
As noted by Mitchell, machine learning process are key to providing automated, software approaches to decision making process typically performed by humans. Page 3 of Mitchell discloses machine learning can be beneficial for applications that are too 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify process described in McIntyre to include training a machine learning algorithm with the known relationship and data, as taught and suggested by Mitchell, for the purpose of automating a human decision making process and providing a software solution for a complex data process.
Ultimately, training known data with known machine learning algorithms is known in the art. This is typically identified as supervised machine learning and is not new in the art of machine learning processes and is instead foundational to the creation of machine learning algorithms, see also Hu, pp. 3-7. 

Regarding Claims 7 and 8, McIntyre discloses the simultaneous recording of heart sounds is a known part of Wiggers Diagram (Fig. 3). By virtue of plotting the heart sound with the pressure data, it is understood that the heart sounds are recorded simultaneously with the pressure signals.
In regards to Claim 9, McIntyre discloses the heart sounds are dteetce dby a phonocardiograph 34 (par. [0020]).

Claims 4-6, 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Poliac et al. (2003/0216653) in view of Mitchell,  “The Discipline of Machine Learning”, further in view of Hu et al. “Intelligent Sensor Networks”.
Regarding Claims 4, 17 and 19, Poliac discloses the process of identifying open and closed aortic valve states based on differences between ventricular pressure and aortic pressure is well-known and well-established in the art. Specifically, Poliac discloses “As left ventricular pressure rises above the aortic pressure, the aortic valve opens, which is a silent event.” and “As the ventricle begins to relax and its pressure falls below that of the aorta, the aortic valve closes, contributing to the second heart sound.” The pressure differentials between the ventricle and the aorta that lead to aortic valve openings and closures is known. (See also par. [0019-0020] and Fig. 3 of Poliac ). Since this process is known and well-established in the art, the Examiner contends one of ordinary skill in the art would clearly be able to predict aortic valve openings and closures based off of ventricular and aortic pressure readings. 
However, as noted by Applicant with respect to the arguments previously presented regarding the 35 USC 112 rejections, the use of machine-learning to train data and predict outcomes is well-known and not new to the art. Additionally, the Examiner notes using machine learning to replace human decision making using known data and outcomes is a well-known and widely practiced concept. 
As noted by Mitchell, machine learning process are key to providing automated, software approaches to decision making process typically performed by humans. Page 3 of Mitchell discloses machine learning can be beneficial for applications that are too complex for people to manually design a decision making algorithm. For instance, in the example provided, “all of us can easily label which photographs contain a picture of our mother, but none of us can write down an algorithm to perform this task. Here machine learning is the software development method of choice simply because it is relatively easy to collect labeled training data, and relatively ineffective to try writing down a successful algorithm”. Therefore, when viewing the known relationship of ventricular and aortic pressure to aortic valve open and closed states, those of ordinary skill in the art would easily be able to determine when an aortic valve is open or closed based on ventricular and aortic pressure curves but would not easily be able to write down an algorithm to do so automatically. Machine learning would likewise be beneficial in establishing the software for automating the known decision making process.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify process described in Poliac to 
Ultimately training known data with known machine learning algorithms is known in the art. This is typically identified as supervised machine learning and is not new in the art of machine learning processes and is instead a foundational tenet of creating machine learning algorithms, see also Hu, pp. 3-7. 
In regards to Claims 5 and 18, Poliac, Mitchel and Hu discloses that Bayesian Networks, decision tree, k-nearest neighbor classifiers, etc. are well-known and well-established types of supervised learning algorithms (Hu, p. 6).
With regards to Claim 6, Applicant is simply claiming adding at least a third data set to the training data set used to train the supervised learning algorithm. Determining the number of data sets to use to train a supervised learning algorithm is an obvious matter of design choice wherein the more data that is used to train the algorithm would predictably provide better accuracy than those algorithms trained on less data. Determining the optimum number of data sets to provide a desired accuracy would only involve routine skill in the art and routine experimentation. See also Hu, pp. 6-7 regarding feature vector sizes and classification accuracy.
In regards to Claim 11, Poliac, Mitchell and Hu discloses that reducing training data to feature vectors is known and practice din the art of training machine learning algorithms (see Hu. pp 6-7).
With regards to Claims 12-13, Poliac and Mitchell disclose the timing of the pressure differentials between ventricular pressure and aortic pressure is what controls the opening and closing of the aortic valve (See par. [0019-0020] and Fig. 3 of Poliac ).
Regarding Claims 15 and 16, Poliac, Mitchell and Hu disclosing choosing the particular supervised learning algorithm takes into account various factors, ultimately resulting in which one provides the best accuracy (see Hu, step 3 Fig. 1.3 and 1.4). This would readily be determined based on training various known algorithms with the same training data set and see which one produces the best result. This trial-and-error process is not new in the art and is instead a standard decision making process for system design. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALLEN PORTER/Primary Examiner, Art Unit 3792